UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7175



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEVEN ELLIOTT GRAHAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Rockingham. William L. Osteen, Sr.,
District Judge. (CR-95-307, CA-97-468-3)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Elliott Graham, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven Elliott Graham seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion adopting the report and recommendation of a mag-

istrate judge and find no reversible error.    Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.     See United States v. Graham, Nos.

CR-95-307; CA-97-468-3 (M.D.N.C. May 26, 1998).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2